DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (“Lim”) (U.S. Patent Application Publication Number 2007/0043964) and Kim et al. (“Kim”) (U.S. Patent Application Publication Number 2018/0165243).
Regarding Claims 1 and 12, Lim discloses a processing device comprising: 
a package (Figure 1, item 100); 
a plurality of dies (i.e., processor cores) disposed on the package (Figure 1, items 106, paragraph 0002), wherein each die comprises a clock receiver (Figure 2, item 204);
a single common clock source to generate a common clock signal (Figure 1, item 116); and 

Lim does not expressly disclose wherein the clock distribution circuitry comprises: 
a first group of terminated transmission lines, comprising: 
a first terminated transmission line; and 
a second terminated transmission line, wherein the first terminated transmission line and the second terminated transmission line receive the common clock signal from the single common clock source.
In the same field of endeavor (e.g., clock distribution techniques), Kim teaches wherein the clock distribution circuitry (paragraph 0107) comprises: 
a first group of terminated transmission lines, comprising: 
a first terminated transmission line (Figure 9, item B1); and 
a second terminated transmission line (Figure 9, item B2), wherein the first terminated transmission line and the second terminated transmission line receive the common clock signal from the single common clock source (Figure 9, items Rt and Rt’, paragraph 0110).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kim’s teachings of clock distribution techniques with the teachings of Lim, for the purpose of preventing signal reflections on the clock transmission lines.

Regarding Claims 4 and 15, Lim does not expressly disclose wherein the single common clock source is disposed at a center of the package. However, it would have been obvious to one of ordinary skill in the art to have placed the single common clock source at the center of the package, since it has See MPEP § 2144.04(VI)(C).

Regarding Claims 5 and 16, Lim does not expressly disclose wherein at least one die of the plurality of die is stacked on another die of the plurality of dies. However, it would have been obvious to one of ordinary skill in the art to have stacked one die of the plurality of die on another die of the plurality of dies, since it has been held that rearranging parts of invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).

Regarding Claims 6 and 17, Lim does not expressly disclose wherein the first and second transmission lines are differential transmission lines. The examiner takes Official Notice that differential transmission lines were well known in the art for reducing EMI interference.

Regarding Claims 7 and 18, Kim discloses wherein the first and second transmission lines are single ended transmission lines (Figure 9, items B1 and B2).

Regarding Claims 8 and 19, Lim does not expressly disclose wherein the common clock source is a phase-locked loop (PLL). The examiner takes Official Notice that phase-locked loop clock sources were well known in the art.

Regarding Claims 9 and 20, Lim discloses wherein the clock distribution circuitry comprises a fan-out buffer (Figure 2, see plurality of drivers 204).

Regarding Claims 10 and 21, Lim discloses wherein the clock distribution circuitry further comprises a line driver coupled to the first terminated transmission line and the second terminated transmission line (Figure 2, item 204; i.e., it would have been obvious to one of ordinary skill in the art to have utilized the line driver 204 in the terminated transmission lines B1 and B2 of Kim).

Claims 2, 3, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim and Kim as applied to Claims 1 and 12, and further in view of Tashiro (U.S. Patent Application Publication Number 2006/0256099).
Regarding Claims 2 and 13, Lim and Kim do not expressly disclose wherein the clock distribution circuitry further comprises: a second group of terminated transmission lines coupled to the first terminated transmission line, wherein the second group of terminated transmission lines comprises: a third terminated transmission line; a fourth terminated transmission line, wherein the third terminated transmission line and the fourth terminated transmission line receive the common clock signal from the single common clock source; and a second termination resistor coupled between the third terminated transmission line and the fourth terminated transmission line; and a third group of terminated transmission lines coupled to the second terminated transmission line, wherein the third group of terminated transmission lines comprises: a fifth terminated transmission line; a sixth terminated transmission line, wherein the fifth terminated transmission line and the sixth terminated transmission line receive the common clock signal from the single common clock source; and a third termination resistor coupled between the fifth terminated transmission line and the sixth terminated transmission line.
However, it would have been obvious to one of ordinary skill in the art to have provided the additional groups of terminated transmission lines that receive the clock signal from the single common See MPEP § 2144.04(VI)(B).
In the same field of endeavor (e.g., clock distribution techniques), Tashiro teaches a second termination resistor coupled between the third terminated transmission line and the fourth terminated transmission line (Figure 6, item RCLK1); and
a third termination resistor coupled between the fifth terminated transmission line and the sixth terminated transmission line (Figure 6, item RCLK2, paragraph 0039).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Tashiro’s teachings of clock distribution techniques with the teachings of Lim and Kim, for the purpose of preventing signal reflections on the bus, while minimizing the amount of circuitry (i.e., termination resistors) in the system.

Regarding Claims 3 and 14, Lim, Kim, and Tashiro do not expressly disclose wherein the clock distribution circuitry further comprises: a fourth group of terminated transmission lines coupled to the third terminated transmission line, wherein the fourth group of terminated transmission lines comprises: a seventh terminated transmission line coupled to a clock receiver of a first die; an eighth terminated transmission line coupled a clock receiver of a second die, wherein the seventh terminated transmission line and the eighth terminated transmission line receive the common clock signal from the single common clock source; and a fourth terminated resistor coupled between the seventh terminated transmission line and the eighth terminated transmission line; a fifth group of terminated transmission lines coupled to the fourth terminated transmission line, wherein the fifth group of terminated transmission lines comprises: a ninth terminated transmission line coupled to a clock receiver of a third die; an tenth terminated transmission line coupled a clock receiver of a fourth die, wherein the ninth terminated transmission line and the tenth terminated transmission line receive the common clock 
However, it would have been obvious to one of ordinary skill in the art to have provided the additional groups of terminated transmission lines that receive the clock signal from the single common clock source along with the associated termination resistors located between the transmission lines, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Regarding Claim 11, Tashiro teaches wherein the first group of terminated transmission lines further comprises: a first termination resistor coupled between the first terminated transmission line and the second terminated transmission line (Figure 6, item RCLK1.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Kim, and Tashiro.
Regarding Claim 22, Lim discloses a clock distribution circuit comprising: 
an input terminal coupled to receive a clock signal from a single common clock source (Figure 2, item 116); 
a line driver coupled to the input terminal (Figure 2, item 204); 
a plurality of output terminals, each output terminal being located at a die site disposed on a same package (Figure 2, items 204; i.e., there are a plurality of drivers 204, each with an output).
Lim does not expressly disclose a first pair of transmission lines comprising a first terminated transmission line and a second terminated transmission line; 
a first termination resistor coupled between the first transmission line and the second transmission line; 
a second pair of transmission lines coupled to the first transmission line; 
a second termination resistor coupled between the second pair of transmission lines; 
a third pair of transmission lines coupled to the second transmission line; and 
a third termination resistor coupled between the third pair of transmission lines, wherein each of the transmission lines of the second pair and the third pair is coupled to one of the plurality of output terminals.
In the same field endeavor (e.g., clock distribution techniques), Kim teaches a first pair of transmission lines comprising a first terminated transmission line (Figure 9, item B1) and a second terminated transmission line (Figure 9, item B2, paragraph 0110);
a second pair of transmission lines coupled to the first transmission line; and
See MPEP § 2144.04[VI][B]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kim’s teachings of clock distribution techniques with the teachings of Lim, for the purpose of preventing signal reflections on the clock transmission lines.
Also in the same field of endeavor (e.g., clock distribution techniques), Tashiro teaches a first termination resistor coupled between the first transmission line and the second transmission line (Figure 6, item RCLK1); 
a second termination resistor coupled between the second pair of transmission lines (Figure 6, item RCLK2, paragraph 0039); 
a third termination resistor coupled between the third pair of transmission lines, wherein each of the transmission lines of the second pair and the third pair is coupled to one of the plurality of output terminals (i.e., it would have been obvious to one of ordinary skill in the art to have provided the third termination resistor located between the third pair of transmission lines, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04[VI][B]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Tashiro’s teachings of clock distribution techniques with the teachings of Lim, for the purpose of preventing signal reflections on the bus, while minimizing the amount of circuitry (i.e., termination resistors) in the system.

Regarding Claim 23, Lim does not expressly disclose a fourth pair of transmission lines coupled to one of the second pair of transmission lines; a fourth termination resistor coupled between the fourth pair of transmission lines; a fifth pair of transmission lines coupled to another one of the second pair of transmission lines; a fifth termination resistor coupled between the fifth pair of transmission lines; a sixth pair of transmission lines coupled to one of the third pair of transmission lines; a sixth termination resistor coupled between the sixth pair of transmission lines; a seventh pair of transmission lines coupled to another one of the third pair of transmission lines; and a seventh termination resistor coupled between the seventh pair of transmission lines, wherein each of the transmission lines of the fourth pair, fifth pair, sixth pair, and seventh pair is coupled to one of the plurality of output terminals.
However, it would have been obvious to one of ordinary skill in the art to have provided the additional groups of terminated transmission lines that receive the clock signal from the single common clock source along with the associated termination resistors located between the transmission lines, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186